CORRECTED NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the IDS filed 9/9/2021, in response to the non-final office action mailed 4/1/2021.
Claims 1-19 are pending and allowed as set forth in the Notice of Allowance mailed on July 22, 2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2021 was filed after the mailing date of the notice of allowance on 7/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a solid-phase support with a peptide immobilized thereon, the peptide being capable of binding to human IgG, wherein the peptide comprises an amino acid sequence comprising from 13 to 17 amino acid residues, the amino acid sequence of Formula I or Formula V and sulfide groups in the two outermost cysteine residues in the peptide are connected via a recited linker is free the prior art cited in the IDS filed 9/9/2021.
The closest cited prior art references to the instant claims is Dias et al. (J. Am. Chem. Soc. 128: 2726-2732 (2006)).
Dias et al. teach a disulfide bridged phage display peptide which binds a human antibody Fc fragment and create a backbone cyclic β-hairpin peptidomimetic with 80-
Although Dias teaches a peptide comprising 13 to 17 amino acid residues wherein the amino acid sequence falls within the scope of instant Formula I and is capable of binding human IgG, and can be immobilized on a solid phase support, the reference does not teach a claimed linker between the two outermost cysteine residues of the peptide.  Instead, Dias teaches that the two cysteine residues form a disulfide bridge.
Accordingly, claims 1-19 are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 are allowed.  Claims 1-4, 6, and 8-19 are allowed as set forth in the amendment filed 7/1/2021.  Claims 5 and 7 are allowed as set forth in the notice of allowance mailed 7/22/2021.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654